            Case 1:17-cr-10281-PBS Document 179 Filed 07/15/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

       v.                                       CRIMINAL No. 17-CR-10281-PBS

 MINERVA RUIZ

            Defendant


                              GOVERNMENT'S OBJECTION TO
                        DEFENDANT'S PROPOSED JURY INSTRUCTIONS

       The United States of America, by Andrew E. Lelling, United States Attorney, and Lauren

Graber and Benjamin Tolkoff, Assistant United States Attorneys for the District of

Massachusetts, hereby opposes the defendant’s proposed jury instructions 4, 5, 6, 11, 12, and 13.

These instructions unduly emphasize the defendant’s anticipated defense to this case: mere

presence. The government, of course, acknowledges that the law requires more than mere

presence. Indeed, the government’s proposed jury instructions—which are taken directly from

the First Circuit’s Pattern Criminal Jury Instructions—include the basic instruction on mere

presence. Dkt. 170 at p. 32. The defendant, however, seeks instructions that go well beyond the

pattern instructions. To the extent that the Court is inclined to instruct the jury more extensively

on “mere presence,” the government respectfully requests that the Court utilize the following

instruction, which was upheld by the First Circuit in United States v. Verdugo, 617 F.3d 565, 580

n.3 (1st Cir. 2010):

                 Mere presence at the scene of a crime is not alone enough, but you
                 may consider it among other factors. Intent may be inferred from the
                 surrounding circumstances…. [T]he law recognizes a difference
                 between mere presence and culpable presence in the context of drug
                 trafficking activities. While mere presence is not sufficient to base
                 criminal charges, a defendant’s presence at the point of a drug sale
         Case 1:17-cr-10281-PBS Document 179 Filed 07/15/19 Page 2 of 3




                taken in light of attendant circumstances can constitute strong
                evidence of complicity. Thus[,] you must evaluate the circumstances
                of this case in order to determine the quality of the defendant’s
                presence at a location where drugs are found. This will assist you in
                determining whether the defendant was merely present or culpably
                present.

       The First Circuit found that this instruction was “an entirely accurate recitation of First

Circuit case law that more than adequately explained the concept to the jury.” Id. at 580. As

such, the government respectfully requests that the Court provide this instruction instead of the

defendant’s proposed instructions.



July 15, 2019                                 Respectfully submitted,



                                              ANDREW E. LELLING
                                              United States Attorney


                                      By:     /s/ Lauren A. Graber
                                              LAUREN A. GRABER
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorneys
                                              617-748-3309




                                                 2
         Case 1:17-cr-10281-PBS Document 179 Filed 07/15/19 Page 3 of 3




                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.


                                             /s/ Lauren A. Graber
                                             LAUREN A. GRABER
                                             Assistant United States Attorney




Date: July 15, 2019




                                                 3
